MEMORANDUM *
William Estey appeals the district court’s order denying his petition for a writ of habeas corpus. We affirm. The state court’s finding of fact that Estey went to the police station voluntarily, expecting questioning to ensue, was not unreasonable in light of the evidence before the court. The evidence in the record to the contrary is not so probative that the trial court was required to address it directly in its findings of fact. Cf. Taylor v. Maddox, 366 F.3d 992, 999-1008 (9th Cir.2004). Though some facts point toward a finding of custody, we cannot say that, in light of its factual finding, the state court’s determination that Estey was not in custody was objectively unreasonable. See Yarborough v. Alvarado, 541 U.S. 652, 665, 124 S.Ct. 2140, 158 L.Ed.2d 938 (2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9til Cir. R. 36-3.